Upon considering this case, after the writ of error was dismissed for non-compliance with amended Rule 20 and reinstatement of it upon motion accompanied by briefs which also do not comply with the Rule, I agree to the conclusion of affirmance of the judgment reached because: first, the motion for a new trial is not included in the bill of exceptions; second, there is no exception to the Court's order overruling the motion, and third, the questions submitted bear such relation to the evidence and its sufficiency to support the verdict or to justify instructions given that they were required to rest upon objections presented by a motion for a new trial.
The rule and the reason for its existence requiring a motion for a new trial to be embodied in a bill of exceptions have been so frequently discussed by this Court and the digests are so full of references to those cases that further citation here is a work of superogation.
Whether Chapter 12019 Laws 1927, Sec. 4612 C. G. L. 1927, has succeeded entirely in destroying the aid to accuracy which the administration of justice derived from such salutary rule is the only question left.
A motion for a new trial accompanied by several affidavits taken before a notary public are copied in the transcript but under no certificate of the Judge that they were presented to him and filed in the Clerk's office and thereby came into his custody as part of the files in the cause. Nor does the order overruling the motion identify *Page 235 
the motion copied into the record as the motion presented to the Judge nor does the order refer to or identify the affidavits which accompanied the motion.
Now the statute, Chapter 12019, supra, enacted in an effort possibly to simplify, rather to facilitate the preparation of transcripts of record in cases to be reviewed by this Court does contain a proviso designed to secure something of the accuracy required by the rule. That proviso requires that the motion when appearing in the transcript of the record proper shall be presented in such manner as that it may be "definitely identified by the appellate court and so exhibited as to import authenticity."
The Legislature in its effort, I presume to facilitate the preparation of transcripts of record, secure celerity in the transaction of appellate judicial work, reduce the expenses of legal procedure and generally to promote justice and improve upon the efficacy of rules of procedure which have withstood the criticisms of generations and served efficiently to promote accuracy in judicial conclusions, accomplished nothing more by the act than to add a little more to the expense and much to the chances of error. See Kidd v. City of Jacksonville, 99 Fla. 1023, 128 So.2d Rep. 31; Branch v. State, 96 Fla. 307, 118 So.2d Rep. 13.